       Case 4:16-cv-01414 Document 667 Filed on 10/18/19 in TXSD Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

 MARANDA LYNN ODONNELL,                        §
 et al., on behalf of themselves and all       §
 others similarly situated,                    §
     Plaintiffs,                               §
                                               §   CIVIL ACTION NO. H-16-1414
 vs.                                           §
                                               §
 HARRIS COUNTY, TEXAS, et al.,                 §
   Defendants.                                 §

                  AMICUS CURIAE HOUSTON AREA
           POLICE CHIEFS ASSOCIATION’S STATEMENT OF
       INTENT TO APPEAR THROUGH CHIEF GREGORY L. GRIGG

TO THE HONORABLE JUDGE OF SAID COURT:

        Amicus Curiae Houston Area Police Chiefs Association files this statement

of intent to appear at the fairness hearing through Chief Gregory L. Grigg

                                    A. The Order

1.      The Court, on October 14, 2019, entered an order requiring persons who wish

to make a statement at the fairness hearing for the class action settlement to give

written notice by October 21, 2019.

                                 B. Amicus Curiae

2.      The Houston Area Police Chiefs Association, a Texas nonprofit corporation,

is an organization comprised of the chiefs of police of various Houston area law

enforcement agencies. Members also include command staff and line officers. The


                                           1
     Case 4:16-cv-01414 Document 667 Filed on 10/18/19 in TXSD Page 2 of 3




association promotes public safety and law enforcement in the Houston area. The

association submitted an amicus curiae brief to the Court on August 29, 2019.

                         C. The Proposed Spokesperson

3.    The association, after consultation with its board, has selected Chief Gregory

L. Grigg to speak on its behalf. Chief Grigg is the Chief of Police of the Deer Park,

Texas Police Department and is a member of the association. Chief Grigg has

consulted with the association and its board and is prepared to give a statement

summarizing the association’s and his own insight into the proposed settlement.

Chief Grigg is a longtime law enforcement officer and has firsthand experience and

knowledge about law enforcement practices and the impact that the current bail

reform measures have had on enforcement. He is familiar with the proposed

settlement and is prepared to speak about the association’s and his own concerns

with the settlement.

                                     PRAYER

      WHEREFORE, PREMISES CONSIDERED, Amicus Curiae Houston Area

Police Chiefs Association prays that the Court permit its designated spokesperson,

Chief Gregory L. Grigg, to make a statement at the class action fairness hearing.

                                                    Respectfully submitted,

                                                    STOGER LAW FIRM, P.C.

                                                    /s/ Jonathan S. Stoger
                                                    JONATHAN S. STOGER
                                         2
    Case 4:16-cv-01414 Document 667 Filed on 10/18/19 in TXSD Page 3 of 3




                                                      Texas Bar No. 00797504
                                                      Federal Bar No. 20715
                                                      2301 Morse
                                                      Houston, Texas 77019
                                                      Tel: (713) 522-2848
                                                      Fax: (713) 522-1120
                                                      jstoger@stogerlaw.com

                                                      Attorneys for Amicus Curiae
                                                      Houston Area Police Chiefs
                                                      Association




                          CERTIFICATE OF SERVICE

       I certify that on October 18, 2019, I electronically filed the foregoing with the
Clerk of the Court for the United States District Court for the Southern District of
Texas by using the CM/ECF System. Participants in the case will be served by the
CM/ECF system. The undersigned is not aware of any participants who are not
registered with the CM/ECF system.


                                                      /s/ Jonathan S. Stoger
                                                      Jonathan S. Stoger




                                           3
